To compel appointment of special drain commissioners.
Denied March 2, 1892, with costs.
The probate judge declined to appoint, because, (1) although the petition bore date April 28, 1891, no further proceedings were taken until November 2, 1891, when the commissioner claims to have made his first order of determination, which said order was first filed in the Probate Court November 29, 1891, and no showing was made that it was not practicable to proceed in the matter at an earlier date, or to excuse the delay, and (2) that the records and minutes of the survey show such a substantial divergence from the route named in the original application as to render the proceedings void.